Citation Nr: 0304549	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date of service connection for 
post-traumatic stress disorder, major depression and anxiety 
disorder earlier than June 8, 1995.  

(The issue of entitlement to service connection for malaria 
will be the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1962 to December 
1967 and a prior period of active duty for training from 
February to June 1962.  

This appeal is from a March 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In January 2003, the appellant had a videoconference hearing 
before the undersigned Acting Veterans Law Judge designated 
by the Chairman of the Board of Veterans' Appeals to conduct 
the hearing and decide the appeal pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for malaria pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  The RO denied service connection for anxiety neurosis in 
March 1978, notifying the veteran of the disallowance and of 
his appellate rights by letter of March 28, 1978, to which 
the veteran did not respond during the subsequent year.  

2.  The RO denied service connection for PTSD and declined to 
reopen a claim for service connection for other psychiatric 
disorders in August 1987, notifying the veteran of the 
disallowance and of his appellate rights by letter of 
September 4, 1987, to which the veteran did not respond 
during the subsequent year.  

3.  On January 20, 1994, the RO received the veteran's 
statement seeking service connection for a nervous disorder.  

4.  There were no claims for service connection for 
psychiatric disability, including PTSD, pending on January 
20, 1994.  

5.  A rating decision dated in November 1997 adjudicated the 
claim reopened on January 20, 1994, granting service 
connection for PTSD, major depression and anxiety.  


CONCLUSION OF LAW

The criteria for an effective date of January 20, 1994, for a 
grant of service connection for post-traumatic stress 
disorder, major depression and anxiety have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except for the 
amendment relating to claims to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

The Secretary of Veterans Affairs has argued that there are 
cases that do not fall under the provisions of the VCAA, such 
as where there is no dispute over the facts and the law is 
dispositive, or where the law and the facts as they existed 
at the time of the decision from which an appeal is taken 
must control and further development of evidence could not 
now change the prior decision.  See Livesay v. Principi, 14 
Vet. App. 324, 325-26 (2001) (Ivers, J., concurring) quoting 
Secretary's Supplemental Brief at 13-15 in Holliday v. 
Principi, 14 Vet. App. 280 (2001).  

Furthermore, "the Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  De la 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this 
case, there is no dispute over the facts.  The issue is 
controlled solely by the law.  The only potential point of 
factual dispute could be whether the veteran filed a claim 
for service connection prior to the date the RO found.  That 
determination must be based on the record as it was at the 
time VA granted service connection.  There is no indication 
that the record needs to be supplemented through further 
development of the evidence.  

In this case, the RO did not provide the veteran the specific 
notices of information and evidence necessary to substantiate 
the claim, or afford assistance to obtain such information or 
evidence, although it did afford him medical examination and 
obtain a medical opinion regarding the time of onset of his 
service-connected psychiatric conditions.  See 38 C.F.R. 
§ 3.159(c)(4) (2002).  As discussed below, the date of onset 
of his disorders is not at issue.  There appears to be 
nothing further that could be done to assist the veteran to 
develop evidence to substantiate his claim, and the RO 
informed him of the VCAA in the statement of the case in May 
2002.  VA has not breached any duty under the VCAA in this 
case.  

II.  Earlier Effective Date

The veteran asserts and has testified that the psychiatric 
conditions now service connected are the same ones that he 
had when he initially applied for service connection in 
January 1978.  The Board does not dispute this.  The fact is 
not at issue and is not material to the question of the 
correct effective date for service connection.  

The statute governing the effective date of the award of 
disability compensation for PTSD in this case provides as 
follows:  

(a) Unless specifically provided 
otherwise in [chapter 51, title 38, 
United States Code], the effective date 
of an award based on an original claim 
. . . shall be fixed in accordance with 
the facts found, but shall not be earlier 
than the date of receipt of application 
therefor.  

(b)(1) The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release if application 
therefor is received within one year from 
such date of such discharge or release.  

38 U.S.C.A. § 5110(a), (b).  

The implementing regulation provides, generally, as follows:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

38 C.F.R. § 3.400.  

The RO adjudicated the veteran's January 1978 claim of 
entitlement to service connection for a nervous condition in 
March 1978.  The RO found that he had a psychiatric disorder, 
anxiety neurosis, but that it was not incurred in or 
aggravated by service.  The RO notified him of the denial by 
letter of March 28, 1978.  He had one year to appeal the 
denial; after that, the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.302(a) (2002).  When 
the decision became final, it could be reopened only upon 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); Suttmann v. Brown, 5 Vet. App. 127, 135 (1993) 
(section 7105(c) finality also subject to section 5108 
exception).  

In February 1981, the RO received the veteran's statement in 
support of claim seeking service connection for a nervous 
condition.  The statement was unaccompanied by any evidence.  
The RO responded to the bare claim with a letter of June 3, 
1981, informing the veteran that the claim was previously 
denied and that he must "submit evidence not previously 
considered showing that his condition was incurred in or 
aggravated by active duty."  That letter was consistent with 
the regulation that precluded the RO from reviewing the same 
evidence it already had and reaching a different decision.  
See 38 C.F.R. § 3.104(a) (2002).  The RO did not take any 
other action.  

On June 15, 1987, the RO received evidence that it apparently 
construed as a claim for service connection for PTSD and to 
reopen the claim for service connection for a nervous 
condition.  (The rating decision noted the date of claim as 
June 16, 1986, but that appears to be an error, as there is 
nothing of record showing that date of receipt.)  In August 
1987, the RO denied service connection for PTSD and found 
that new and material to reopen the claim for service 
connection for other psychiatric disability had not been 
submitted.  The RO notified the veteran of the decision and 
of his appellate rights by letter of September 4, 1987.  The 
veteran did not initiate an appeal of this determination, and 
the decision therefore became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.302(a).  

In June 1995, the RO received the veteran's statement in 
support of claim seeking service connection for PTSD.  In 
response, VA reopened the claim.  In November 1997, the RO 
granted service connection for PTSD, major depression and 
anxiety and assigned June 8, 1995, as the effective date for 
the grant of service connection.  Whereas VA denied the claim 
for PTSD in August 1987, the November 1997 rating decision 
reopened and granted the claim based on the receipt of new 
and material evidence, see 38 C.F.R. § 3.156(a) (2002).  The 
RO had no authority to reopen and grant the claim other than 
on the basis of the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105(c); Suttman, 5 Vet. App. at 135.  

Where, as here, a claim is reopened based on the submission 
of new and material evidence after a prior final disallowance 
and the claim is subsequently granted, the effective date is 
the date of receipt of the new claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r).  
On January 20, 1994, the RO received a statement from the 
veteran forwarded by his Congressman.  It stated his desire 
for service-connected compensation for his "nerves."  

A communication indicating an intent to apply for a VA 
benefit that identifies the benefit sought is an informal 
claim.  38 C.F.R. § 3.155(a).  VA may determine entitlement 
to the benefit sought by the informal claim when the claimant 
has previously filed a claim in the form prescribed by the 
Secretary, see 38 C.F.R. § 3.151(a) (2002), which the veteran 
did in January 1978.  

The statement received at the RO on January 20, 1994, was an 
informal claim for service connection for the benefits that 
VA ultimately granted.  In short, the rules governing 
effective dates of compensation awards dictate that the 
effective date of service connection for PTSD, major 
depression and anxiety is January 20, 1994.  38 C.F.R. 
§ 3.400(q), (r).  Although the RO on January 26, 1994, wrote 
to the veteran's congressman indicating that the veteran 
needed to submit new and material evidence showing that his 
nervous condition was acquired during service, this 
correspondence does not constitute adjudication of the 
informal claim.  It was not directed to the veteran, a copy 
of the letter was not furnished to the veteran, and the 
letter did not contain or include a statement of appellate 
rights as required by law.  See 38 U.S.C.A. § 5104(a) (West 
2002).  

A statement received December 16, 1992, from the State of 
Louisiana Department of Health and Hospitals was not an 
informal claim for service connection for psychiatric 
disability.  It did not identify the benefit sought.  The 
statement indicated that the veteran was seeking financial 
benefits based on the need for psychiatric treatment and 
medication.  Because this statement did not relate the quest 
for benefits to disability acquired in service, but to 
financial need, it did not identify the benefit sought so as 
to make it an informal claim.  38 C.F.R. § 3.155(a).  
Similarly, a statement received from the veteran's 
congressman on September 21, 1992, did not identify the 
benefit sought as service connection for psychiatric 
disability.  A statement received from the veteran himself on 
July 27, 1992, was a request for information regarding the 
status of his previously adjudicated claim for service 
connection for PTSD.  The RO responded later that month by 
forwarding to the veteran a copy of the letter of 
disallowance sent to him on September 4, 1987.  

The veteran filed a VA Form 21-526 in February 2001, which in 
the context of this case is of no legal effect, as the 
veteran was already service connected for PTSD.  However, he 
commented that service connection for PTSD ought to be 
effective from the date his pension benefits were effective.  

In addition to the adjudications of claims for service 
connection, the veteran filed repeated claims for nonservice-
connected pension benefits.  See 38 U.S.C.A. § 1521 (West 
2002).  He filed the first of these claims in November 1978 
on VA Form 21-526, Application for Compensation or Pension.  
The RO denied the claim, affording notice as required, and he 
did not timely appeal the decision.  The RO denied a claim 
for pension benefits again in June 1979, and the veteran did 
not appeal within a year of the June 1979 notice of that 
decision.  

A rating decision dated in February 1982 found that the 
veteran was permanently and totally disabled for pension 
purposes, effective from April 28, 1980, the date of receipt 
of his reopened claim for pension benefits.  The veteran was 
so notified in correspondence dated later in February 1982.  
In February 1981, the veteran filed an informal claim of 
entitlement to service connection for a nervous condition.  
Although the service connection claim was denied in a rating 
decision of July 1981, it does not appear that the veteran 
was informed of this determination, and the claim for service 
connection remained pending.  See Best v. Brown, 10 Vet. App. 
322, 325 (1997) (for VA decision to become final, written 
notification to the claimant is required).  

Claims for pension may also be considered claims for 
compensation.  38 C.F.R. § 3.151(a).  (The rule was the same 
in 1978.)  In any case, the veteran had a claim for service 
connection for a nervous disorder pending when the RO 
considered his claim in August 1987.  However, the RO's 
denial at that time of the veteran's claim for service 
connection for PTSD and its denial of his application to 
reopen the claim for service connection for psychiatric 
disability other than PTSD cut off any claims for service 
connection for psychiatric disability then pending in the 
absence of a timely appeal of the August 1987 rating 
decision.  

Although the veteran submitted a claim for nonservice-
connected pension benefits in September 1991 based on the 
severity of his nervous condition, the RO was not bound to 
consider the claim as one for service connection.  The 
provisions of 38 C.F.R. § 3.151(a) afford the Secretary 
discretion whether to consider a claim for pension to be a 
claim for compensation.  Although the veteran had previously 
been found to be permanently and totally disabled for pension 
purposes, it was unclear whether his countable income 
exceeded income limitations of pension purposes.  The RO 
therefore developed the claim for nonservice-connected 
pension benefits and found, as it informed the veteran in 
November 1991, that his income exceeded the annual pension 
income limitation for someone in his situation.  The veteran 
did not disagree with this determination or request that his 
claim for pension be considered one for service connection 
for psychiatric disability.  In the context of this case, 
there was no abuse of discretion in failing to consider the 
pension claim of September 1991 as a claim for compensation.  

The Board also observes that the effective date of service 
connection is based on when the veteran filed the claim that 
VA granted, not necessarily on when he became ill, or when he 
first filed a claim for compensation for his psychiatric 
disorders.  Each time that he failed to appeal a denial, the 
decision became final, and he was required to file another 
claim.  

In the context of this case, the law is clear that a claimant 
may not receive an effective date earlier than the date of 
his or her application to reopen a previously and finally 
denied claim.  Smith v. West, 11 Vet. App. 134, 138 (1998); 
see Waddell v. Brown, 5 Vet. App. 454, 456 (1993) (effective 
date for reopened claim cannot be the date of the original 
claim).  

The laws and regulations governing the finality of claims and 
the reopening of previously denied claims compel the 
conclusion that the claim that the RO granted was, properly, 
the claim received on January 20, 1994.  



ORDER

An effective date of January 20, 1994, for a grant of service 
connection for post-traumatic stress disorder, major 
depression and anxiety is granted, subject to controlling 
regulations governing payment of monetary awards.  



	                        
____________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

